Citation Nr: 0511929	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  03-16 203	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1966 to 
November 1968.  Service aboard a ship in the waters offshore 
the Republic of Vietnam is indicated by the record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  The veteran was diagnosed with type II diabetes mellitus 
in January 1991.

2.  The veteran served aboard a deep-water naval vessel in 
waters offshore the Republic of Vietnam.

3.  The veteran was never ashore in the Republic of Vietnam.


CONCLUSION OF LAW

The veteran does not have type II diabetes mellitus that is 
the result of disease or injury incurred in or aggravated by 
active military service; type II diabetes mellitus may not be 
presumed to have been incurred or aggravated therein.  38 
U.S.C.A. §§ 1101, 1110, 1116, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  Certain chronic diseases, including diabetes 
mellitus, may be presumed to have been incurred in service if 
they have become manifest to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. § 3.307(a)(3); 3.309(a) (2004).

The record shows no treatment for or diagnosis of type II 
diabetes mellitus during the veteran's military service or 
within one year of separation therefrom.  Additionally, there 
is no medical opinion evidence that attributes the onset of 
diabetes to the veteran's period of military service.  Thus, 
there is no basis on which to grant direct service 
connection.  38 C.F.R. §§ 3.303, 3.304, 3.309.

Nevertheless, certain diseases associated with exposure to 
herbicide agents may be presumed to have been incurred in 
service even though there is no evidence of the disease in 
service, provided the requirements of 38 C.F.R. § 3.307(a)(6) 
are met.  38 C.F.R. § 3.309(e) (2004).  The term "herbicide 
agent" means a chemical in an herbicide used in support of 
the United States and allied military operations in the 
Republic of Vietnam during the Vietnam era.  The list of 
diseases for which service connection may be presumed to be 
due to an association with herbicide agents includes type 2 
diabetes mellitus (also known as type II diabetes mellitus or 
adult-onset diabetes).  For service connection to be granted 
for type 2 diabetes mellitus due to an association with 
herbicide agents, it must be manifested to a degree of 10 
percent or more at any time after service.  See C.F.R. § 
3.307(a)(6)(ii) (2004); Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  A veteran who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed during 
such service to an herbicide agent unless there is 
affirmative evidence to the contrary.  Id.  

The record shows that the veteran was first diagnosed with 
type II diabetes mellitus in February 1991, more than 30 
years after leaving military service.  The veteran is 
currently diagnosed with diabetes mellitus, type II, as shown 
in a VA examination afforded the veteran in September 2002.  

As noted above, a veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, will be presumed to have been exposed 
during such service to an herbicide agent unless there is 
affirmative evidence to the contrary.  Here, however, there 
is no evidence of record showing that the veteran was 
actually in Vietnam.  At a March 2005 hearing before the 
undersigned Veterans Law Judge, the veteran described a very 
brief port visit of about four hours to DaNang, Vietnam.  The 
veteran testified that this was the only time his ship was in 
Vietnam.  The veteran indicated that during this time his 
ship was alongside a submarine tender, and that he went 
aboard the tender to carry food stores back to his ship.  He 
also testified that ashore, the nearby area was lush, and not 
defoliated.  The report of a telephone contact with the 
veteran dated in January 2003, shows the veteran told a 
representative of the RO that he did not set foot ashore in 
Vietnam.  The Board thus concludes that the veteran never 
actually set foot ashore in Vietnam.

An opinion of the VA General Counsel holds that service on a 
deep-water naval vessel off the shores of Vietnam may not be 
considered "service in the Republic of Vietnam" for 
purposes of 38 U.S.C. § 101(29)(A).  VAOPGCPREC 27-97 (July 
23, 1997).  This is consistent with the definition of service 
in the Republic of Vietnam found in 38 C.F.R. § 3.307, which 
includes "service in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam."  38 C.F.R. § 
3.307(a)(6)(iii) (emphasis added).  Thus, presumptive 
exposure to herbicide agents in Vietnam requires duty or 
visitation in Vietnam, that is, to have actually set foot 
ashore in Vietnam.  

The Board recognizes the veteran's frustration with the 
requirement that he must have actually set foot ashore in 
Vietnam in order to have the statutory presumption of 
exposure work in his favor.  However, the Board is bound by 
precedential opinions issued by the VA General Counsel.  See 
38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).  
Thus, since VAOPGCPREC 27-97 mandates that, absent having 
actually been ashore in Vietnam, service on a deep-water 
naval vessel off the shores of Vietnam may not be considered 
service in the Republic of Vietnam for the present purposes, 
the Board cannot, as a matter of law, award service 
connection for type II diabetes mellitus based on presumptive 
exposure to herbicide agents. 

Since the Board cannot, as a matter of law, award service 
connection for type II diabetes mellitus based on presumptive 
exposure to herbicide agents, the provisions of 38 U.S.C.A. 
§ 5107 (benefit of the doubt) are not for application here.  

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2001, less than three months following receipt of 
his claim, and nearly a year and a half before the adverse 
decision by the RO.  

Specifically regarding VA's duty to notify, the September 
2001 notification to the veteran apprised him of what the 
evidence must show to establish entitlement to the benefit 
sought, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, what information VA would assist 
in obtaining on the veteran's behalf, and where the veteran 
was to send the information sought.  The veteran was 
specifically told to identify any additional information or 
evidence he wanted the RO to obtain in furtherance of his 
claim.  Additionally, the RO informed the veteran of the 
results of its rating decisions, and the procedural steps 
necessary to appeal.  The RO also provided a statement of the 
case (SOC) reporting the results of the RO's review, and the 
text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records (SMRs) and 
verified his service aboard ship in the waters offshore the 
Republic of Vietnam.  The RO obtained and incorporated into 
the record the veteran's VA and private treatment records.  
As noted above, the veteran was afforded a hearing and a VA 
physical examination.  Given the standard of the regulation, 
the Board finds that VA has no duty to inform or assist that 
was unmet.


ORDER

Entitlement to service connection for Type II diabetes 
mellitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


